United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-1293
                      ___________________________

                            Mark Daniel Crowley,

                     lllllllllllllllllllllPlaintiff - Appellant,

                                         v.

 Maqez D. Nailor, Sergeant, Cummins Unit, ADC (Originally named as Nailor);
 LaToya Woods, Corporal, Cummins Unit, ADC (Originally named as Woods);
  Kenneth Starks, Captain, Cummins Unit, ADC (Originally named as Stark);
William Straughn, Warden, Cummins Unit, ADC (Originally named as Straughn);
  Patrick Pierre, Sergeant, Cummins Unit, ADC (Originally named as Pierre),

                   lllllllllllllllllllllDefendants - Appellees.
                                    ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                        Submitted: October 16, 2019
                         Filed: November 4, 2019
                              [Unpublished]
                              ____________

Before COLLOTON, SHEPHERD, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.
       Arkansas inmate Mark Crowley appeals an order and judgment of the district
     1
court dismissing his action under 42 U.S.C. § 1983 for failure to exhaust
administrative remedies. We agree that Crowley failed to exhaust his claims before
bringing suit as required by 42 U.S.C. § 1997e(a). Whether Crowley’s grievances
were deemed emergent or non-emergent, the prison’s policy allowed inmates to
appeal even if they received no response to their grievances. As Crowley did not
appeal after his grievances went unanswered, and he was not prevented from doing
so, he did not exhaust the process. See Porter, 781 F.3d at 452. Crowley’s mistaken
belief that an appeal of an unanswered grievance could be submitted only on a
grievance decision form did not show that the process was unavailable to him. He
offered no evidence to the district court that prison officials prevented him from
appealing. See Sergent v. Norris, 330 F.3d 1084, 1085-86 (8th Cir. 2003) (per
curiam); Chelette v. Harris, 229 F.3d 684, 688 (8th Cir. 2000). The judgment is
affirmed. See 8th Cir. R. 47B.
                        ______________________________




         1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                        -2-